Citation Nr: 0908766	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-36 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to June 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted at the San Diego RO in January 
2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  By way of a November 1990 rating decision, the RO denied 
service connection for a back disability; the Veteran did not 
appeal.

2.  Evidence received since the November 1990 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a November 1990 rating decision denied 
service connection for a back disability; the Veteran did not 
appeal, and therefore, this 1990 rating decision represents a 
final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a low 
back disability may not be reopened unless VA has received 
evidence that was both not of record at the time of the 1990 
denial, and that also raises a reasonable possibility of 
substantiating the claim that the Veteran's low back 
disability is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in November 1990, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's low back disability is related to his time 
spent in the military.  Specifically, C.B., M.D., in a 
January 2007 private medical examination, opined that in-
service spine injuries likely damaged the Veteran's 
supporting ligaments, thereby weakening his spine and causing 
him to have four visits to medical staff while in service.  
Dr. B. opined that it was likely that these early injuries 
caused his spine to now fail at age 40 plus.  Thus, because 
Dr. B.'s January 2007 opinion raises a reasonable possibility 
of substantiating the claim, the Board finds that new and 
material evidence to reopen a claim of service connection for 
the Veteran's low back disability has been presented, and the 
claim is therefore reopened.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a low back 
disability; to this limited extent, the appeal is granted.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 
3.159(c)(1)-(3) (2008).

During the Veteran's January 2009 Board hearing, he stated 
that he received treatment for his back disability at the La 
Jolla VA medical center (VAMC), and the Los Angeles VAMC from 
approximately 1988 through 1994.  After examining the 
evidence of record, which includes outpatient treatment 
records from VA medical centers, including the San Diego 
VAMC, and a two-page record from the West Los Angeles VAMC 
dated in January 1993 noting that the Veteran was admitted to 
a substance abuse program, the Board finds that further 
development is required to secure additional records from the 
West Los Angeles VAMC, and the La Jolla VAMC, because the 
medical evidence currently of record does not include records 
from either of these facilities from 1988 through 1994, which 
is the time period the Veteran stated he received treatment 
for his back at these facilities.  See January 2009 Board 
hearing.  The Board notes that the record includes a March 
2005 letter to the Veteran from the RO, noting that it needed 
additional time to obtain records from the VA files; however, 
it is unclear whether these additional medical records were 
obtained and associated with the claims file.  Additionally, 
during the Veteran's April 2007 VA examination, the examiner 
opined that she had reviewed the Veteran's Computerized 
Patient Records System (CPRS), but could not find any notes 
pertaining to treatment for the lower back after military 
service.  These CPRS records should be associated with the 
claims file.

Based on the above discussion, the Board finds that the claim 
must now be remanded to obtain records from the Los Angeles 
VAMC and the La Jolla VAMC for the time period from 1988 
through 1994, which is the time period when the Veteran 
stated that he received treatment for his low back 
disability.  This additional development is necessary because 
there is a chance that the records could contain information 
relevant to the current appeal, specifically, medical 
evidence showing a continuity of symptomatology, and/or 
medical evidence linking the Veteran's currently diagnosed 
back disability, specifically, minimal facet arthropathy at 
L5-S1 (see April 2007 VA examination) to military service.  

For the reasons stated above, this case is REMANDED for the 
following actions:

1.  Request that the West Los Angeles 
VAMC and La Jolla VAMC provide copies of 
all medical records at their facilities 
pertaining to the Veteran, paying 
particular attention to records in the 
1980s time frame.  Additionally, all CPRS 
records should be obtained.  The 
materials obtained should be associated 
with the claims file.

2.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims on appeal.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

3.  The AOJ should thereafter undertake 
any additional development deemed 
appropriate and re-adjudicate the 
underlying question of service 
connection.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


